MEMORANDUM **
Cristobal Escobedo-Acosta (“Acosta”) appeals the sentence imposed following his conviction by guilty plea for illegal reentry after deportation in violation of 8 U.S.C. *603§ 1326. Acosta, who was sentenced under the mandatory Sentencing Guidelines before the Supreme Court its issued its decision in United States v. Booker, — U.S. -, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), asserts that the case should be remanded for resentencing under the post-Booker advisory Guidelines.
We dismiss the appeal because Acosta, in his plea agreement, knowingly and voluntarily waived his right to appeal. See United States v. Cortez-Arias, 403 F.3d 1111 (9th Cir.2005), as amended, No. 04-10184, 2005 WL 2401877 (9th Cir.2005) (holding that pre-Booker waiver of right to appeal precludes appellate relief under Booker).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.